Citation Nr: 0923617	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for an 
acquired psychiatric disorder, initially claimed as a nervous 
condition.  

2. Entitlement to service connection for an acquired 
psychiatric disorder. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1963 to March 1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which found there was new and 
material evidence to reopen the claim but denied service 
connection for panic attack disorder, previously diagnosed as 
immature character disorder. 

Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for panic attack 
disorder, previously claimed as a nervous disorder.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In January 2009 a hearing was held by the undersigned 
Veterans Law Judge.  The transcript is of record. 

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied service 
connection for a nervous condition.  The Veteran did not 
timely appeal the decision and it is now final. 

2.  Evidence received since the November 1971 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an acquired psychiatric 
disorder and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the RO's November 1971 rating 
decision is new and material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, with regard to 
whether new and material evidence has been received to reopen 
the previously denied claim, discussion of whether VA has met 
its duties of notification and assistance is not required, 
and deciding the appeal at this time is not prejudicial to 
the Veteran.

The Veteran's original claim of service connection for a 
nervous condition was denied by a rating decision in November 
1971.  The basis for the denial was that the Veteran's 
service records and a 1971, postservice VA hospital report 
show that he was diagnosed with a personality disorder which 
is a constitutional or developmental condition and not a 
disability for which compensation is payable.  An April 1967 
private psychiatric evaluation with a diagnosis of neurotic 
depressive reaction in a passive aggressive, passive 
dependent character was also of record.  The Veteran did not 
appeal that determination and it is now final. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  At his hearing, and in correspondence to 
the RO, the Veteran has presented the argument that he was 
misdiagnosed at discharge and should have been diagnosed with 
panic attacks not a personality disorder.  A November 2005 
private medical report diagnosed the Veteran with anxiety 
attacks and a June 2006 VA medical treatment report diagnosed 
the Veteran with generalized anxiety disorder and panic 
disorder, demonstrating that he has a current acquired 
psychiatric disorder.  As the records before the RO in 1971 
showed a diagnosis of a personality disorder, the current 
diagnoses of several acquired psychiatric disorders, 
including generalized anxiety disorder and panic disorder, 
relate to an unestablished fact necessary to substantiate the 
claim, namely that he has an acquired psychiatric disorder 
potentially subject to compensation.  

As such, the Veteran's testimony and correspondence serve as 
additional evidence that is new and material, and the claim 
is reopened. 


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for an acquired 
psychiatric disorder has been received; the claim is 
reopened.  To this extent, the appeal is allowed.




REMAND

Having reopened the claim of service connection for an 
acquired psychiatric disorder VA now has the duty to notify 
the Veteran as to how to substantiate his claim and to assist 
him in the development of the underlying service connection 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2007).

The Veteran maintains that his current symptoms of 
nervousness and panic, which are now associated with a 
current acquired psychiatric disorder, are the same symptoms 
that began during service, and have continued to the present 
day.

The Veteran testified that he first experienced panic attacks 
in December 1963 during service.  He reported that he was 
working at the Minuteman Missile sites in North Dakota to 
protect the missiles for a couple of weeks after security was 
increased when John F. Kennedy was assassinated.  The Veteran 
reported that anytime the generator at the missile silo went 
off he would have a panic attack, getting faint and dizzy and 
thinking he was going to die.  The Veteran reported he has 
had panic attacks ever since service and he has been treated 
with prescription drugs for his attacks. 

The service treatment records show that the Veteran was a 
Launch Facility Guard.  A January 1964 counseling record 
found that the Veteran was very nervous and noted that he 
reported to have had the nervous condition for 12 years.  The 
Veteran also stated that he refused to carry a weapon for 
fear that he might shoot someone in a fit of anger and that 
sentry duty increased his nervousness.  A February 1964 
consultation report found that the Veteran's history 
indicated repeated reaction to frustration with irritability, 
angry outbursts and combative behaviors which are 
manifestations of personality pattern disturbances.  A 
February 1964 medical evaluation found that the Veteran was 
too nervous to carry a weapon due to multiple personal 
problems and diagnosed him with immature personality with 
passive aggressive tendencies.  The February 1964 exit 
examination diagnosed the Veteran with a personality pattern 
deviation, emotionally unstable, aggressive type. 

An April 1967 private psychiatric evaluation resulted in a 
diagnosis of neurotic depressive reaction in a passive 
aggressive, passive dependent character, and a VA hospital 
report of September 1971 shows a diagnosis of immature 
character disorder.  A December 1977 private psychiatric 
consultation report found the Veteran to have symptoms that 
were not only anxiety in nature but were hyperactive to a 
point that the Veteran was diagnosed as being in a very 
hypomanic state.  The report also noted that he had been 
hospitalized two years ago and that he reported having taken 
Valium sporadically for anxiety attacks.  A June 1998 private 
medical report diagnosed the Veteran with nausea with fatigue 
and episodes of anxiety.  VA records from 2005 to 2007 
indicate diagnoses of panic disorder and generalized anxiety 
disorder.  

At the Board hearing the Veteran reported that he was treated 
by the VA medical center in Minneapolis shortly after 
service.  There is an indication that the RO requested 
records from Minneapolis but it is not clear as to the date 
range of the records requested.  VA Forms 10-7131 indicate 
that he may have been treated at the VA hospital, 
Minneapolis, in July 1969 and that he was treated there in 
1988.  Records from 1969 and/or 1988 are not in the claims 
folder although a report of hospitalization at that VA 
facility in 1971 is of record. 

The Veteran is competent to report his continuity of 
symptomatology and contends that his symptoms in service are 
the same as his current symptoms.  Although the Veteran has a 
currently diagnosed acquired psychiatric disorder, as a 
layperson the Veteran is not competent to render a medical 
diagnosis or a nexus opinion.  In light of the foregoing, the 
claim is remanded for a VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining 
to the Veteran from the VA Medical Center 
in Minneapolis from 1964 to 1969 and in 
1988.

2.  Schedule the Veteran for a VA 
psychiatric examination and any other 
necessary psychological testing to 
determine the current nature and likely 
etiology of any acquired psychiatric 
disorders previously diagnosed.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination. The examiner should elicit 
from the Veteran and record a full history 
referable to the claimed psychiatric 
disorders.  The examiner should first 
identify which, if any, acquired 
psychiatric disorders currently exist, and 
should provide an opinion, with adequate 
rationale, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current acquired 
psychiatric disorder had its onset during 
service, or within the first post-service 
year, and/or whether the current 
disability was likely misdiagnosed as a 
personality disorder during service based 
on all of the pertinent VA and private 
medical evidence in the claims file.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.   All opinions expressed 
must be supported by complete rationale.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection for 
an acquired psychiatric disorder, 
including panic attack disorder.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


